Per curiam.
These two disciplinary actions stem from two formal complaints filed by the State Bar of Georgia against Charles J. Reich. At the heart of both formal complaints is Reich’s failure to handle legal matters entrusted to him. Additionally, both complaints charged that Reich failed to respond to the State Bar’s investigation of the allegations against Reich. One of the formal complaints charged Reich with violating Standards 4, 22, 23, 44, 45, and 68 of State Bar Rule 4-102. Rules and Regulations for the Organization and Government of the State Bar of Georgia, 252 Ga. 571, 640, 646, 650, and 655 (1983). The other formal complaint charged Reich with violating Standards 22, 44, and 68 of State Bar Rule 4-102. Rules and Regulations, supra, 252 Ga. at 646, 650, and 655.
This Court appointed a special master to hear both complaints. Despite being personally served with the complaints by the Clayton County Sheriff’s Department, Reich failed to answer the complaints or attend the special master’s hearing. The special master found Reich in default on both complaints under Bar Rule 4-212 (a). Rules *612and Regulations, as amended February 26, 1986, 255 Ga. 857, 876. We find the following comment by the special master particularly appropriate:
Decided October 26, 1988.
William P. Smith III, General Counsel State Bar, Paul B. Cohen, Assistant General Counsel State Bar, for State Bar of Georgia.
The Special Master finds it particularly alarming that [Reich] has failed to acknowledge or respond, in any way, to the various proceedings and motions brought against him. If [Reich] had attended the Default Hearing, the Special Master would have entertained any explanation of mitigating circumstances that [Reich] might have offered. However, [Reich’s] repeated failure to respond to the ample notices given to him by the State Bar of Georgia, combined with his failure to attend the Default Hearing, shows a complete indifference on behalf of [Reich] with regard to the gravity of this matter.
The special master recommended the disbarment of Reich, and the Review Panel of the State Disciplinary Board concurred in that recommendation. Having reviewed the record, we approve the recommendation of the special master and the Review Panel. Accordingly, we hereby order that Reich be disbarred.

Disbarred.


All the Justices concur.